Q
>              OFFICE    OF TUE    ATTORNEY        GENERAL      OF TEXAS5

                                         AUSTIN
Quroc.yIw      -
-.-




      Honorable 0. C. Jaokaon
      county  ~ttonley
      ‘tala   county
      Crystal City, Texas




                                                   o&2 n' spllttlxq    tax
            renditione                              3ub4
                                                       iir't to you for a

                                                                   .
                                                  acres    OP land,  and varyin
                                                faIla      to render, Por several

                                   essor rendered tr%e land aa oattle
                                   wd he m4e no proteat' to the 130~~4

                             tla   are   noir   gone,     and tf?e Iand is 8014.
                     *The former owner deairea to par only the tame
            due agrinst   t&e land and not on the cattle,  Eaving sold
            tkc land he is bound to pa7 the taxea uwisr his omtraot
            with the puro~amw,
Eon. 0. C.Je$3an,            page 2




                 *Can WB require hiln to w   hia entire delinquent
        rendition   for em:; year or must rre allow h& to pay in
        the land only, and lose t&e assessment againat the oattle?,:

               *.   .   .

               OX. 9. Em land sad cattle     were rendered                  each year
        by the Aassuaor, ja ONE renditio&t.~       :
               Ye thtnk your queatloa               mst    be, sam8re4     In the
negative.


               Ia   Texus,     lien0   oa   property       far   onpal    taxes   exist
only by virtue      of some provisIon          of      the Constitution     ati   ota-
tutes.
               A lien fez unpaid taxes on real estate        is areated
by the Conrtitution     of Texa8, Artisle     VIII, Seetlon 15, whloh
i0 es follorsr
                                      ,.
               -8    annual assess&A       Prado upon laade4 property
     shall be a speoial     ,lim thersoa~j and all property,      both.
     real aa personal,, beloagkrg to any delinquent taxpayer
     ahall be liable     to seizure,   an4 sale ior the payment of
     all the *taxes and pensltles        due by suqh BeUmqueat;
     and such property     may be sold for the wmt           of the
     Saxes an4 penalties      due by ouah deltiquent,      wder such
     mgulations      as the legislature     may provide.n
               @glemntlne    the eborre quoted aonstitutiotial     pro-
visiou,   the Lag5slature   of Tezar has enaoted Artfole      7172,
vw~o5*0    .inaotate4 Xevised Civil 3tatutes of Texas, Phioh is
ati roiioprs a

                *hill taxes  upon real pvopmty sha31 bo a ltsa   upon
        &ah property until the seam shall .hava bew @id,       end
        ahot    the aasesaor fa,Sl to asses.0 my real e&a26 for
        asp oae or more years, the lL6n shell be go04 for every
        year &&i&he should fail to assess for; aa4 he qy,       in
        11sting”&operty     for tame eng yeaz thereaf8er, aaaem
        all the baok taxes due thereoa, aaaording to the pro-
        tislone  of this wt.*
.   .




                      The lien on land for      uu id taxes, cxlstirq    by
        virtue  a? the &3,ove aentloned     const 4”tutional  provision and
        ntatuatory enactmnt,    is   8 liea   ohly for the tmgaid tsrav
        as3asaad aJRias%. bhe pErtfaa6kP land; n0 lien is orvatad
        against the land ?or uupaid taxes         oa yeroosal proparty,
        or OR other   traots  ox piraels    0,” land.   (See Rtcheg ‘1.
        A?oor, 249 9. I* 178; Davis v. vest, 5 3. 7, (2x2). 870;
        State v. Runt, 207 3. V. 636; :Sate Xortgage Corporstlon          v.
        Ludwig, 35 3.3. (2d) 57, and 48 3. Y. (2d) 950.
                                 ln ease a taxpnyar
                                                 bwna~seprti?ate tictots oi Zand
        and     a44448ea.            them             3epaPat.e %raet is incm-
                                               separately,        each
        berdd with a lieu only for the wpaid taXea assessed agaimt
        that mrtieular     tract of Isnd. (See Xiohey v. ‘&or, supra;
        Cave   v. %ayor ai  City    of F?ouston,    63 T4.%   819; Jodon ‘1. City
        of   Brenham, 69 Tax.    665;  Sate      v. Baker; 49 Tex. 463,; ?Xolt
        T.    ;hhita            @3’UQtY        -.%Itdr    %&SOVdCEeQt      3mriOt      h’0.      8,   cOE%ii.   Of
        Appeals,          63  (2d) 369; .&?arrks v. Stste,
                                 3.     B.                     29 S. :?. (2df
        918, error refused;     2it,ks v. Kills,     19 3., 3. (Sd)~ 99. and
        48 35;. Z. (26) 941; ‘Pow12of Pleasa3ton v. Tanoe, 4 ,:3, .ii. (Zd)
        247;  flofrbmm  v,  good,    250 3. 2.  835,   error  refused;  !&eCombs
        v. city of nookpOrt, 39 4. 2. 988)
                       OUT csurts of ltxtb rdost    have held thar, a tax-
        payer, owia:j; unpaid tarea on dlfterent      tracta of land which
        have bee? seprately       assaaaed, say elect to pay the taxes
        01, tiny one (or aore) of aa3.Q traoLa v , a-.d thus rreree mid lmd
        on which ha peg4 the taies ?kon the tax lien tbereoa.           (3~
        ;ilchay v . xicor ) supsa, and Eofrmenn v. ;iooQ , su~ral
                                 A    lien      upon      rwl   pw’;erty      doss   not      exht     in   favor
        of    Amy      tasizg         udt       by reason of any unpfd  taxes assessed                          on
        perlruizal        gro;erty             ay;siAst the mnex of the real property.
        (.See      Xetc         Y.    :Iunt,      supa)


                                 33 alao di,,ect your ettezition to the latter port
        of    Art1o1e           7324, Y. A. c. 3. of ::4x89, whioh 1s a.9 follcm3:
                             *      . :Vhenever any person, ok pbrf~ous, rim or
                   corgmrstioi      shall pay to the tax collectcr   all the taxes,
                   io%8I=eSt   , penultics   errd costs dxw?i by the delinquent
                   tar records of t:ie own+,y ta be duo and unpnid against
                   ar:y tract,    lot or parcel of Land icr all the yewsa For
                   whiah texm may be akiowu to be due aad onpaid, prior to
                   the instftutlon       of suit for the collaotfon  thereof,   the
930. . .